Citation Nr: 1428678	
Decision Date: 06/25/14    Archive Date: 07/03/14

DOCKET NO.  10-22 677	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been presented to reopen a claim of entitlement to service connection for human immunodeficiency virus (HIV) infection and autoimmune deficiency syndrome (AIDS).

2.  Entitlement to service connection for non-Hodgkin's lymphoma.

3.  Entitlement to special monthly pension benefits based on the need for aid and attendance.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Kordich, Senior Counsel
INTRODUCTION

The Veteran served on active duty from January 1989 to January 1993.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Veteran testified at a Travel Board hearing before the undersigned in June 2012.  A transcript of the hearing is associated with the claims file.  

In December 2013, the Board requested an expert medical opinion from a Veterans Health Administration (VHA) physician.  A response was received in January 2014.  The Veteran was provided with a copy of the medical opinion obtained, and the matter at hand is again before the Board for appellate review.

All documents on the Virtual VA paperless claims system and the Veterans Benefits Management System (VBMS) have been reviewed and considered.


FINDINGS OF FACT

1.  An April 1999 rating decision denied the appellant's claim for entitlement to service connection for HIV infection/AIDS; notice of the determination and of his appellate rights were provided, a timely appeal was not filed, and the decision became final.

2.  Evidence received subsequent to the April 1999 rating decision is not cumulative or redundant, relates to an unestablished fact necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim for service connection for HIV infection/AIDS. 

3.  HIV infection/AIDS did not have its clinical onset in service and is not otherwise related to active duty.

4.  Non-Hodgkin's lymphoma was did not manifest in service, was not manifest within one year thereafter, and is not otherwise etiologically related to service.

5.  The Veteran's disabilities are not so disabling as to cause him to be blind or nearly blind in both eyes; to require that he be institutionalized in or confined to a nursing home or other facility due to physical or mental incapacity; to render him unable to care for his daily personal needs or protect himself from the hazards and dangers of daily living, without care or assistance on a regular basis; or to require that he remain in bed. 


CONCLUSIONS OF LAW

1.  The April 1999 rating decision denying service connection for HIV infection/AIDS is final.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2013); 38 C.F.R. §§ 20.204, 20.302, 20.1103 (2013).

2.  New and material evidence has been received since the April 1999 rating decision, and the claim for service connection for HIV infection/AIDS is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013). 

3.  HIV infection/AIDS was not incurred or aggravated in service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303 (2013).

4.  The criteria for service connection for non-Hodgkin's lymphoma are not met.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103, 5103A, 5107(b) (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2013).

5.  The criteria for the assignment of special monthly pension benefits based on the need for regular aid and attendance of another person have not been met.  38 U.S.C.A. §§ 1521, 5107 (West 2002); 38 C.F.R. §§ 3.351, 3.352 (2013). 

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has reviewed all the evidence in the claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

VA's Duties to Notify and Assist

Upon receipt and prior to consideration of most applications for VA benefits, VA is tasked with satisfying certain procedural requirements outlined in the Veterans Claims Assistance Act of 2000 (VCAA) and its implementing regulations.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013). 

The United States Court of Appeals for Veterans Claims (Court) has mandated that VA ensure strict compliance with the provisions of the VCAA.  Quartuccio v. Principi, 16 Vet. App. 183 (2002). 

Duty to Notify

The VCAA and its implementing regulations provide that VA is to notify a claimant and his representative, if any, of the information and medical or lay evidence not previously provided to the Secretary that is necessary to substantiate a claim.  As part of the notice, VA is to specifically inform the claimant and his representative, if any, of which portion of the evidence the claimant is to provide and which portion of the evidence VA will attempt to obtain on the claimant's behalf.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2013). 

These notice requirements apply to all five elements of a service connection claim, including: (1) veteran status; (2) existence of disability; (3) a connection between service and disability; (4) degree of disability; and (5) effective date of disability. Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484 (2006).  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484 (2006).  Notice provided in support of a service connection claim must inform a claimant that if a claim is granted, VA will assign the service-connected disability a rating and an effective date.  Id. at 486. 

In this case, the RO provided the Veteran VCAA notice letters on the claim for special monthly pension in December 2007, for service connection for non-Hodkin's lymphoma in April 2008, and for HIV infection/AIDS in September 2008.  With regard to content, the letters reflect compliance with pertinent regulatory provisions and case law.  Therein, the RO acknowledged the Veteran's claims, notified him of the evidence needed to substantiate the claims, identified the type of evidence that would best do so, notified him of VA's duty to assist and indicated that it was developing his claims pursuant to that duty.  Service connection for HIV infection/AIDS was previously denied in an unappealed April 1999 rating decision.  In a September 2008 Report of Contact with the Veteran, the Veteran indicated to the RO representative that he wanted the matter of service connection for HIV infection/AIDS to be adjudicated.  In September 2008, the RO provided the Veteran with a letter indicating that the appeal period for the decision denying his claim for HIV infection/AIDS had expired and that the decision was now final and in order for VA to reopen the claim, new and material evidence would need to be submitted.  Additionally, the Veteran was notified of the need for new and material evidence to reopen a claim previously denied, of the reason for the previous denial, and of the definitions of "new" and "material."  The September 2008 letter also acknowledged the Veteran's underlying claim for HIV infection/AIDS and notified him of the evidence needed to substantiate the claim, identified the type of evidence that would best do so, notified him of VA's duty to assist and indicated that it was developing his claim pursuant to that duty.  As well, it identified the evidence it had received in support of all of the Veteran's claims and the evidence it was responsible for securing.  The RO noted that it would make reasonable efforts to assist the Veteran in obtaining all other outstanding evidence, provided he identified the source(s) thereof.  The RO also noted that, ultimately, it was the Veteran's responsibility to ensure VA's receipt of all pertinent evidence. 

Notice under the VCAA must be provided a claimant prior to an initial unfavorable decision by the agency of original jurisdiction.  Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 119-20 (2004).  In this case, the December 2007, April 2008, and September 2008 notice letters preceded the February 2009 rating decision from which this appeal originates.  The RO also provided the Veteran all necessary information on disability ratings and effective dates in the letters dated in April and September 2008 for the service connection claims.

Although the December 2007 notification letter to the Veteran for his claim for special monthly pension did not include the criteria for assigning effective dates, see Dingess, supra, because the Board will deny the Veteran's claim of entitlement to special monthly pension, this deficiency is harmless.  Consequently, a remand to provide notice as to how effective dates are assigned is not necessary.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands that would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant are to be avoided). 

Duty to Assist

VA is also to assist a claimant in obtaining evidence necessary to substantiate a claim, but such assistance is not required if there is no reasonable possibility that it would aid in substantiating the claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2013).

The RO made reasonable efforts to identify and obtain relevant records in support of the Veteran's claims.  38 U.S.C.A. § 5103A(a), (b), (c) (West 2002 & Supp. 2013).  Specifically, the RO secured and associated with the claims file all evidence the Veteran identified as being pertinent to his appeal, including service treatment records, post-service treatment records, and private treatment records.

The Board found that VA examinations dated in October 2011 to include addendums concerning the issues of entitlement to service connection for HIV infection/AIDS and non-Hodgkin's lymphoma were inadequate to render a fully informed decision and in December 2013 the Board requested an expert medical opinion from a VHA physician.  A response was received in January 2014.  The Board finds that the January 2014 medical opinion is adequate with regard to the service connection claims as the January 2014 opinion considered all the pertinent evidence of record and provided a complete rationale for the opinions stated.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a medical opinion as to the issues of service connection for HIV infection/AIDS and non-Hodgkin's lymphoma, and in obtaining medical examinations dated in January 2009 and October 2011 concerning the Veteran's claim for special monthly pension have been met.  38 C.F.R. § 3.159(c) (4).  The Board finds that the VHA opinion and the January 2009 and October 2011 aid and attendance VA examinations are adequate for the purpose of adjudicating this appeal.  The Veteran does not contend otherwise.

In summary, the duties imposed by the VCAA have been considered and satisfied.  Through various notices of the RO, the Veteran has been notified and made aware of the evidence needed to substantiate the claims, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  There is no additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with the claims herein decided.  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the Veteran or to have any effect on the appeal.  Any such error is deemed harmless and does not preclude appellate consideration of any of the matters herein decided.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006) (rejecting the argument that the Board lacks the authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

New and Material Evidence 

In general, rating decisions that are not timely appealed are final.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2013).

As the Veteran's current claim to reopen was received in 2008, after the regulatory definition of new and material was last amended in August 2001, the current regulatory definition of new and material evidence applies. 

If new and material evidence is presented or secured with respect to a claim that has been finally disallowed, the claim shall be reopened and reviewed.  See 38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013). 

The question of whether new and material evidence has been received to reopen each claim must be addressed in the first instance by the Board because the issue goes to the Board's jurisdiction to reach the underlying claim and adjudicate it on a de novo basis.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); see also Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  If the Board finds that no such evidence has been offered, this is where the Board's analysis must end; hence, what the RO may have determined in this regard is irrelevant.  Jackson, 265 F.3d at 1369; Barnett, 83 F.3d at 1383. 

"New" evidence is defined as evidence not previously submitted to agency decision-makers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In order for evidence to be sufficient to reopen a previously disallowed claim, it must be both new and material.  If the evidence is new, but not material, the inquiry ends and the claim cannot be reopened.  See Smith v. West, 12 Vet. App. 312, 314 (1999).  If it is determined that new and material evidence has been submitted, the claim must be reopened.  The VA may then proceed to evaluate the merits of the claim on the basis of all evidence of record.

In Shade v. Shinseki, 24 Vet. App. 110, 120 (2010), the United States Court of Appeals for Veterans Claims (Court) interpreted the phrase 'raises a reasonable possibility of substantiating the claim' as "enabling rather than precluding reopening."  The Court held that 38 C.F.R. § 3.159(c)(4)(iii) does not require new and material evidence as to each previously unproven element of a claim.  See Shade, 24 Vet. App. at 120.

In a rating decision dated in April 1999, the RO denied the claim of service connection for HIV infection/AIDS because there was no record of diagnosis or treatment during the Veteran's military service.  

After the Veteran was notified of the adverse determination and of his procedural and appellate rights, he did not appeal the rating decision and no new and material evidence pertinent to the claim was received by VA within one year from the date that the RO mailed notice of the adverse determination to the Veteran.  Thus, the April 1999 rating decision became final by operation of law on the evidence of record.  38 C.F.R. § 3.104(a). 

In September 2008, VA received the Veteran's application to reopen the claim of service connection for HIV infection/AIDS.  In a rating decision dated in February 2009, the RO denied the application to reopen on the basis that new and material evidence had not been submitted since the April 1999 rating decision.

After issuance of the Statement of the Case in May 2010, which also determined that no new and material evidence had been submitted to reopen the Veteran's claim for service connection for the Veteran, in a May 2010 VA Form 9, Appeal to the Board of Veterans' Appeals, stated that he was involved in sexual relations in service with one person and was treated for genital warts following this encounter.  As a result of this statement and a May 2010 VA infectious diseases follow-up note, in which the medical provider noted that it was more likely than not that the Veteran acquired HIV while in the military due to in-service sexual contact, the RO requested a VA examination be conducted in connection with the Veteran's claim.  The examination was conducted in October 2011.  

In Falzone v. Brown, 8 Vet. App. 398, 404 (1995) the Court held that the Board had performed a "de facto reopening" of a new and material evidence claim by remanding for a VA examination.  The Court reasoned that a VA examination would not be necessary unless the claim was to be adjudicated on the merits.
 
Here, the RO obtained a VA examination and, so, performed a de facto reopening of the claim.  After reviewing the evidence added to the record since April 1999, the Board agrees with the RO.  The Claim therefore is reopened. 

"When the Board reopens a claim after the RO has denied reopening that same claim, the matter generally must be returned to the RO for consideration of the merits."  Hickson v. Shinseki, 23 Vet. App. 394, 399 (2010).  "This is because the RO generally does not assess the credibility of the evidence or determine the need for a medical examination or opinion when reopening is denied."  Id. at 403 (internal citations omitted).  "Thus, if the Board initially reopens a claim when the RO has not considered the need for a medical examination or opinion, or assessed the credibility of the evidence, the Board would be considering law that the RO had not already considered, possibly implicating [38 C.F.R.] § 20.903(b)."  Id.  In addition, the "RO should, in the first instance, consider that new evidence and decide the matter so as to preserve for that claimant the one review on appeal as provided by [38 U.S.C.A. § 7104 (West 2002)]."  Id. at 399.  "The Board, however, may proceed to decide the merits of the claim if the Board first secures a waiver from a claimant or the Board determines that the claimant would not be prejudiced by proceeding to a decision on the merits."  Id. at 399-400. 

Here, the Board finds that the Veteran is not prejudiced by proceeding to a decision on the merits because the RO has addressed the claim on a de novo basis which necessarily includes an assessment of the competence, credibility, and the probative value of the evidence and has also determined that a medical examination and opinion was needed.  In fact, the Veteran has been afforded a VA examination addressing the very heart of the matter now before the Board.  Moreover, the Board will be applying, in this decision, the same law and regulations which were applicable, even if not formally addressed, when the claim was denied by the RO. 


Legal Criteria - Service Connection

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).

Establishing service connection generally requires (1) evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); see also Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element for certain chronic disabilities listed in 38 C.F.R. § 3.309(a) (2013) is through a demonstration of continuity of symptomatology.  See Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013); 38 C.F.R. §§ 3.303(b), 3.309(a). 

However, service connection on the basis of continuity of symptomatology is only possible if a claimed disability is among the chronic conditions listed in 38 C.F.R. § 3.309(a), see Walker, supra. 

The United States Court of Appeals for the Federal Circuit has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ([T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence."

Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465, 469-70 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").

For certain chronic disorders, such as malignant tumors, service connection may be granted if the disease becomes manifest to a compensable degree within one year following separation from service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.307, 3.309 (2013).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

It is the policy of VA to administer the law under a broad interpretation, consistent with the facts in each case with all reasonable doubt to be resolved in favor of the claimant; however, the reasonable doubt rule is not a means for reconciling actual conflict or a contradiction in the evidence.  38 C.F.R. § 3.102 (2013).

HIV Infection/AIDS and non-Hodgkin's lymphoma

The Veteran contends that he acquired HIV infection/AIDS during a sexual encounter in service.  He also contends that he developed lymphoma as a result of his HIV infection.

The Veteran's service treatment records (STRs) contain no reference to diagnosis or treatment for HIV infection/AIDS or lymphoma during service.  A 1989 in-service HIV blood test was negative.  A March 1992 STR notes diagnosis and treatment for venereal warts.  The Veteran's January 1993 service separation medical examination report did not indicate any abnormality suggestive of HIV infection or lymphoma.

The post-service evidence shows that in a March 1996 VA treatment record, a VA examiner informed the Veteran that a blood test was positive for HIV infection.  The Veteran reported that "he had a feeling that this was the case."  The Veteran stated that "last summer, he had sex which was followed shortly by a viral type illness" and that he was "not really surprised" by the diagnosis.  The Veteran stated that "he has had some friends with HIV infection in the past."  The Veteran stated that he "had not had sex for some time, and has been wearing condoms."  

In a May 1997 VA treatment record, the Veteran reported that he was infected with HIV "from sex with men" and that he thought he knew who gave it to him.

In a June 2004 Board videoconference hearing, unrelated to the Veteran's current claims, the Veteran testified that he had been infected with HIV due to "sexual contact" during service in 1991 in either Saudi Arabia or Abu Dhabi.

In a February 2005 private psychiatric report, unrelated to the Veteran's current claims, the Veteran stated that he "thinks that he contracted the HIV virus from heterosexual contact."

In a November 2007 private treatment record, a private examiner diagnosed the Veteran as having Epstein-Barr virus-associated large B-cell lymphoma.  The records indicate that the Veteran successfully underwent chemotherapy and that the disorder is currently in remission.

In a May 2010 VA infectious diseases follow-up note, a VA examiner indicated that the Veteran reported having "had sex with one person" during service and "had genital warts which was treated during his time in service."  The VA examiner indicated that the Veteran "never used intravenous drugs and had no other sexually transmitted diseases."  The VA examiner wrote that "it is more likely than not that [the Veteran] acquired HIV while in the military due to sexual contact."

In an October 2011 general VA medical examination report, the Veteran stated that he had "multiple same-sex encounters both before and after active military service."  The Veteran indicated that these encounters "included both oral and rectal sex."

In an October 2011 VA medical opinion, a VA examiner noted that he had reviewed the claims file, to include the results of the October 2011 general VA medical examination report.  The VA examiner noted that the Veteran was diagnosed with venereal warts during service in March 1992.  The VA examiner also reported reviewing the May 2010 VA infectious diseases follow-up note in which a VA examiner wrote that it was more likely than not that the Veteran acquired HIV while in the military due to sexual contact.  In so doing, the VA examiner indicated that the May 2010 note was written by a clinical pharmacist without access to the Veteran's claims file.  The VA examiner also noted that, in the October 2011 general VA medical examination report, the Veteran stated that he had "multiple same-sex sexual encounters both before and after active military service," and that these encounters "included both oral and rectal sex."  The VA examiner concluded that it was more likely that the Veteran's multiple same-sex sexual encounters before and after, not during, his service resulted in his HIV infection/AIDS.

At a June 2012 Travel Board hearing, the Veteran reported that while in service he had unprotected sex with a woman and developed genital warts shortly thereafter.  He believes he also acquired HIV from this heterosexual encounter.  The Veteran also testified that his non-Hodgkin's lymphoma was caused by his HIV infection/AIDS.

Because the May 2010 and October 2011 medical opinions did not provide detailed rationales, the Board requested a VA clinician to offer an opinion in a December 2013 VHA request.  In addition, the Board noted in the VHA request that an opinion had not yet been requested by VA regarding the etiology of the Veteran's claimed lymphoma disorder.  Therefore, the Board also asked that the VA clinician offer an opinion as to the etiology of the Veteran's lymphoma.

The VHA physician provided the requested opinion in January 2014.

The VA physician concluded that it was not at least as likely as not that the Veteran's HIV infection/AIDS had its onset in the service or is related to any incident in service, including an in-service sexual encounter.  The physician explained that the Veteran was in military service from January 1989 to January 1993.  He was tested for HIV in service during a workup for proteinuria, and was negative for the infection.  More than three years after service, he was tested at his request and was positive for HIV infection, with a first CD4 count of 470.  His sexual behaviors between his negative test and his positive test were not directly addressed in his medical record at the time of diagnosis, and this, the physician indicated, was the key to determination of onset of the HIV infection.

The physician indicated that according to an October 2003 note by a VA psychiatrist, the Veteran identified himself as homosexual to his mother in the fourth or fifth grade.  His mother kicked him out of the house at age sixteen, and he moved in with a male friend until he enlisted.  He later disclosed to a VA examiner in an addendum dated in October 2011 that he had had a "multiplicity of same-sex partners" both before and after military service.

The physician noted that at the Veteran's Travel Board hearing in June 2012, the Veteran explained he found life in the military difficult because of "don't ask don't tell" policy, and that he felt pressure to sleep with a woman to prove to his colleagues that he was not gay; he did on one occasion, and soon thereafter was diagnosed with genital warts.  The physician indicated that there was no note in the Veteran's chart that he could find after thorough review that disclosed a history of same-sex sexual encounters in the military.  The physician noted that the Veteran had always denied IV drug use and blood transfusions.

The physician noted that in March 1996, shortly after the HIV diagnosis he told a VA provider that "he had a feeling that this was the case...last summer (i.e. summer of 1995), he had sex which was followed shortly by a viral type illness."  The physician indicated that this description fits the clinical syndrome of acute HIV, though it is non-specific.  It was also noted that the Veteran told a VA clinical psychologist in May 1997 that he thought he got HIV from sex with men, and that he thought he knew who he got it from.  The physician noted that after that time, especially from 1999 forward, the Veteran focused on the sexual encounter with the woman in the military as the suspected source of his HIV.

The VHA physician noted that in terms of likelihood of acquiring HIV during a single sexual encounter, the likelihood of acquiring HIV from insertive vaginal sex with an HIV positive partner was 5/10,000; from insertive anal sex with an HIV positive partner was 6.5/10,000; and from receptive anal sex with an HIV positive partner was 50/10,000; noting Centers for Disease Control (CDC) statistics accessed in January 2014.  The VHA physician opined that based on these probabilities and the information available in his medical record, it was less likely than not that the Veteran acquired HIV during his military service.

As for the Veteran's lymphoma, the VHA physician noted that the lymphoma was very likely caused by the Veteran's HIV infection.  Therefore based on the physician's assessment that the HIV less likely than not had its onset during service, it was less likely than not that the lymphoma was related to any incident in service, and based on the time lag from discharge from service to presentation, it was almost certain that the lymphoma did not have its onset in the service.

The VHA physician explained that HIV is a very strong risk factor for lymphoma.  A meta-analysis (regarded by many as the strongest form of medical evidence) of 7 large studies containing 444,172 patients showed that HIV positivity increases the risk of lymphoma by a factor of between 23 and 353 time.  In addition, diffuse large B cell lymphoma (the type that occurred in the Veteran) is the most common lymphoma among patients with HIV; and the Veteran's pathology was described as being consistent with an HIV-associated lymphoma.

Analysis

The Board finds that service connection for HIV infection/AIDS and non-Hodgkin's lymphoma is not warranted.  By his own report, the Veteran had multiple same sex sexual encounters before and after military service, and while in military service had heterosexual sexual relations with one individual, for which he was treated for genital warts following the encounter.  The Veteran stated that he had no history of intravenous drug use.  The Veteran's service treatment records and his medical treatment records immediately following service are negative for any diagnosis of, or treatment for HIV infection/AIDS or non-Hodgkin's lymphoma.  The first post-service evidence of either disorder is several years after service.

Prior to obtaining the January 2014 VHA opinion, the evidence included two opinions from VA examiners.  One dated in May 2010, which was a VA infectious diseases follow-up note, concluded that it was more likely than not that the Veteran acquired HIV while in the military due to in-service sexual contact.  The other, dated in October 2011 from a VA examiner, concluded that it was more likely that the Veteran's multiple same-sex sexual encounters before and after, not during, service resulted in the HIV infection/AIDS.  However, both opinions are inadequate because neither VA examiner provided a rationale for their opinions, with references to the clinical evidence.

To resolve the matter of the etiology of the HIV infection/AIDS, and the lymphoma, the Board referred the matter to a VHA physician.  That physician, after reviewing the claims file, concluded that it was unlikely that the Veteran's HIV infection/AIDS was related to the single heterosexual encounter in service.  The physician made specific reference to clinical records and the Veteran's reported history in arriving at his conclusion, and additionally buttressed his rationale by citation to current medical knowledge as to the statistical likelihood that the single heterosexual encounter in service, rather than the multiple homosexual encounters before and after service, resulted in the current HIV infection/AIDS.  The examiner additionally concluded that the non-Hodgkin's lymphoma was secondary to the HIV infection and not due to service.

The Board notes that while the conclusions of a physician are medical conclusions that the Board cannot ignore or disregard, see Willis v. Derwinski, 1 Vet. App. 66 (1991), the Board is free to assess medical evidence and is not compelled to accept a physician's opinion.  See Wilson v. Derwinski, 2 Vet. App. 614 (1992).  A bare conclusion, even one reached by a medical professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).  The Court has held that the value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion." Bloom v. West, 12 Vet. App. 185, 187 (1999) (a medical opinion based on speculation, without supporting clinical data or other rationale, does not provide the required degree of medical certainty).  Thus, a medical opinion is inadequate when it is unsupported by clinical evidence.  Black v. Brown, 5 Vet. App. 177, 180 (1995).

It is the responsibility of the Board to weigh the evidence, including the medical evidence, and determine where to give credit and where to withhold the same and, in so doing, the Board may accept one medical opinion and reject others.  Evans v. West, 12 Vet. App. 22, 30 (1998), citing Owens v. Brown, 7 Vet. App. 429, 433 (1995).  But, the Board is mindful that it cannot make its own independent medical determinations, and that it must have plausible reasons, based upon medical evidence in the record, for favoring one medical opinion over another.  Evans v. West, supra; see also Rucker v. Brown, 10 Vet. App. 67, 74 (1997), citing Colvin v. Derwinski, 1 Vet. App. 171 (1991).  Thus, the weight to be accorded the various items of evidence in this case must be determined by the quality of the evidence, and not necessarily by its quantity or source.

In assessing medical opinions, the failure of the physician to provide a basis for his opinion goes to the weight or credibility of the evidence in the adjudication of the merits.  See Hernandez-Yoyens v. West, 11 Vet. App. 379, 382 (1998).  Other factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion.  See Prejean v. West, 13 Vet. App. 444, 448-49 (2000).  However, a medical opinion may not be discounted solely because the examiner did not review the claims file. Nieves-Rodriquez v. Peake, 22 Vet. App. 295, 304 (2008).

In this case, when evaluating the ultimate merits of the claims, the Board ascribes the greatest probative value to the medical opinion provided by the January 2014 VHA physician who also reviewed the Veteran's medical records and provided a clear rationale for his conclusions.  See Prejean, supra (factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion.).  As already noted, the medical opinion in favor of the claim lacks any rationale based on an accurate understanding of the Veteran's history.  Accordingly, the Board finds that the preponderance of the evidence is against the claims, and that the claims must be denied. 

In addition, the VHA physician also provided an etiology opinion concerning the Veteran's lymphoma, noting that HIV was a very strong risk factor for lymphoma.  The evidence as a whole shows that the Veteran's non-Hodgkin's lymphoma was not incurred in or aggravated in active service.  Nor does the evidence establish that the non-Hodgkin's lymphoma was manifest within one year of discharge.  Because the Veteran's HIV infection/AIDS is not a service-connected disability, service connection for non-Hodgkin's lymphoma as derivative of or secondary to this disorder cannot be established as a matter of law.  See 38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. App. 439, 448 (1995).  Thus, service connection to include on a secondary basis for non-Hodgkin's lymphoma is unwarranted. 

With regard to the appellant's own contentions, although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case, this falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  The outcome of the laboratory test results required to diagnose a positive HIV test, and the issue of its etiology, are not readily amenable to mere lay opinion.  See e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007).  The same is true with respect to the Veteran's non-Hodgkin's lymphoma.  The Veteran's service treatment reports and post-service medical records have been discussed.  An etiological opinion has been obtained that weighs against the claim.  There is no persuasive medical opinion of record in support of the claim.  Given the foregoing, the Board finds that the medical evidence outweighs the appellant's contentions to the effect that he has the claimed conditions due to his service.  Madden v. Gober, 125 F. 3d 1477, 1481 (Fed. Cir. 1997). 

The Board has considered the doctrine of reasonable doubt, however, as stated above, the preponderance of the evidence is against the appellant's claims, and the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

Special Monthly Pension

The Veteran claims that he is entitled to special monthly pension based on his need for aid and attendance, due to the impact of his numerous disabilities. 

Special monthly pension is payable where a veteran suffers from nonservice-connected disability that renders him permanently and totally disabled, and an increased amount of pension is awarded if he is so helpless as to be in need of regular aid and attendance.  38 U.S.C.A. § 1521(a)(d) (West 2002); 38 C.F.R. § 3.351(a)(1) (2013).  The need for aid and attendance is defined as helplessness or being so nearly helpless as to require the regular aid and attendance of another person.  38 C.F.R. § 3.351(b).  A veteran is considered in need of aid and attendance if he is (1) blind or so nearly blind as to have corrected visual acuity of 5/200 or less, in both eyes, or concentric contraction of the visual field to 5 degrees or less; (2) is a patient in a nursing home because of mental or physical incapacity; or (3) establishes a factual need for aid and attendance under the criteria set forth in 38 C.F.R. § 3.352(a).  38 C.F.R. § 3.351(c). 

Under 38 C.F.R. § 3.352(a), the following criteria will be accorded consideration in determining the need for regular aid and attendance: the inability of a claimant to dress or undress himself, or to keep himself ordinarily clean and presentable; frequent need of adjustment of any special prosthetic or orthopedic appliances which by reason of the particular disability cannot be done without aid (this will not include the adjustment of appliances which normal persons would be unable to adjust without such aid, such as supports, belts, lacing at the back, etc.); the inability of a claimant to feed himself through loss of coordination of upper extremities or through extreme weakness; inability to attend to the wants of nature; or incapacity, physical or mental, which requires care or assistance on a regular basis to protect the claimant from hazards or dangers incident to his daily environment. "Bedridden" will be a proper basis for the determination, and bedridden will be that condition which, through its essential character, actually requires that the claimant remain in bed. 

It is not required that all of the disabling conditions enumerated be found to exist before a favorable ruling may be made.  The particular personal functions which the veteran is unable to perform should be considered in connection with his condition as a whole. It is only necessary that the evidence establish that the veteran is so helpless as to need regular aid and attendance, not that there be a constant need. Determinations that the veteran is so helpless, as to be in need of regular aid and attendance will not be based solely on an opinion that the veteran's condition is such that it would require him to be in bed.  They must be based on the actual requirements of personal assistance from others.  38 C.F.R. § 3.352(a); Turco v. Brown, 9 Vet. App. 222, 224 (1996).

Background

VA outpatient treatment reports dated from October 2009 to April 2010 noted that the Veteran was attending class full-time and used a bicycle to get to class.  Records also indicate that the Veteran had not received home health services since April 2009.

At a January 2009 VA examination, the examiner noted that the Veteran was not permanently bedridden and he was not currently hospitalized.  The Veteran could travel beyond his current domicile.  The Veteran reported that he was in and out of two nursing homes during his chemotherapy treatments while in Chicago.  He lived alone in a studio apartment and drove to his examination, but had to borrow his mother's car since he did not own one.  He was limited due to lack of transportation.  He reported using his power chair on bad days when he was tired.  He reported walking two blocks on good days.  He reported that he was a full-time college student (on-line) seeking to obtain his associates degree in health administration.  He stated he had an aide that came three times per week to bathe him and he also needed help getting in and out of the tub, but he stated he was doing better now, but could still use some help.  He also had an aide helping him with housework once a week.  He did not use an orthopedic or prosthetic appliance.  The Veteran reported dizziness once or more per day and moderate memory loss.  His imbalance did not affect his ability to ambulate.  He used a cane to ambulate.  The Veteran was able to leave home unrestricted if not for the fact that he did not have a car.  The diagnoses included AIDS; non-Hodgkin's lymphoma, in remission; and depression.  The examiner commented that the Veteran could currently perform all activities of daily life by himself except for bathing and also needed help with housework.  

A VA treatment record dated in October 2010 notes that the Veteran's non-Hodgkin's lymphoma was in remission.

A VA examination dated in October 2011 indicates that the Veteran was not permanently bedridden or hospitalized and that he was able to travel beyond his current domicile.  The Veteran reported that he woke up, brushed his teeth, combed his hair, showered and attended doctors' appointments and school studying health care administration.  He stated he did not usually cook or clean as he had roommates that did, but he did homework and since returning to school did not have much time for hobbies.  He previously spent time going out dancing, walking in the park, watching TV and movies, listening to music and working out in the gym.  The examiner stated that the Veteran had the ability to ambulate, and was able to protect himself from the daily environment and he was able to perform all self-care functions.  There were no functional impairments that prevented the Veteran from leaving the home, his corrected vision was not worse than 5/200 bilaterally, and he was able to manage his financial affairs.

In sum, the medical evidence shows that the Veteran is not bedridden or restricted to his home, and shows he does not require the regular assistance of another person in attending to the ordinary hazards of daily living.  He can dress and feed himself, as well as attend to the needs of nature.  Although in 2009, during his chemotherapy, he apparently received some assistance in bathing, he clearly has not required such assistance since that time.  The Board finds that the medical evidence does not establish that the disabilities render him unable to feed, clothe, or bathe himself, or otherwise impair his ability to independently perform activities of daily living. 

Therefore, after considering the evidence of record in a light most favorable to the Veteran, it is the Board's conclusion that the preponderance of the evidence is against his claim for special monthly pension based on the need for the aid and attendance of another person.  In short, the Veteran has not met the criteria for special monthly pension.  He has not claimed, nor does the evidence show, that he is blind or nearly blind; that he is a patient in a nursing home on account of physical or mental incapacity; that he is unable to feed himself; or that he is bedridden or incapable of attending to the needs of nature without assistance.  Rather, the evidence clearly shows that he is independent in all his daily living needs and requirements.  His disabilities, when considered in conjunction with each other, do not result in an inability to care for his daily personal needs without regular personal assistance from others, nor do they result in an inability to protect himself from the hazards and dangers of his daily environment. 

As the preponderance of the evidence is against the Veteran's claim for special monthly pension based on the need for the regular aid and attendance of another person, the benefit-of-the-doubt rule does not apply, and the claim must be denied. 38 U.S.C.A. § 5107(b). 


ORDER

As new and material evidence has been presented, the claim of service connection for HIV infection/AIDS is reopened.

Entitlement to service connection for HIV infection/AIDS is denied.

Entitlement to service connection for non-Hodgkin's lymphoma is denied.




Special monthly pension based on the need for aid and attendance is denied.



____________________________________________
JOHN Z. JONES
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


